Citation Nr: 0725728	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-32 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
December 2003.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The veteran contends that during her active duty service in 
Iraq she incurred a psychiatric disability as a result of 
several instances of verbal and physical sexual abuse.  The 
Board finds that additional evidentiary development is 
necessary before a decision can made on the veteran's claim.  
Upon remand, the veteran should be provided proper notice 
under 38 C.F.R. § 3.304(f)(3) that sources of evidence other 
than service records may be used to verify claimed instances 
of personal assault.  In addition, the veteran should be 
provided a VA examination to determine the nature and 
etiology of any currently present psychiatric disorder.  

The Board also notes that at the February 2007 hearing, the 
veteran's representative stated that he would be submitting a 
note from the veteran's VA doctor showing that she had been 
recently prescribed an increased amount of medication for 
depression.  This note has not been associated with the 
claims folder.  

Based on the foregoing, this case is REMANDED to the RO or 
the Appeals Management Center (AMC) in Washington, DC, for 
the following actions:

1.  The appellant should be notified of 
the provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged sexual assault.  She should 
be requested to submit any pertinent 
evidence in her possession including a 
copy of the doctor's note referenced 
during her February 2007 hearing.  She 
should also be requested to either submit 
alternative evidence of her claimed 
sexual assaults or provide the 
identifying information and any necessary 
authorization to enable the AMC or the RO 
to obtain the evidence on her behalf.

2.  Then, the veteran should be afforded 
a VA examination by a psychiatrist or 
psychologist to determine whether she has 
a psychiatric disorder that is 
etiologically related to her active duty 
service.  Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  With respect to each currently 
diagnosed acquired psychiatric disorder, 
the examiner should state whether there 
is a 50 percent or better probability 
that the psychiatric disorder is due to 
her active duty service or was caused or 
chronically worsened by service-connected 
disability.  If post-traumatic stress 
disorder is diagnosed, the examiner 
should identify the elements supporting 
the diagnosis, to include the stressor(s) 
responsible for the disorder.  If post-
traumatic stress disorder is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



